COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Texas Technical Services, Inc.

Appellate case number:   01-16-00635-CV

Trial court case number: 2014-16785

Trial court:             133rd District Court of Harris County

        Relator, Texas Technical Services, Inc., filed a petition for writ of mandamus, in this
Court on August 11, 2016. Relator also filed a motion for emergency relief, asking that we stay
the trial, scheduled to begin on Monday, August 15, 2016. Real party in interest, Parking
Guidance Systems, LLC, filed a response to the motion for emergency relief, opposing the
motion.
       We grant the motion and order the trial in trial court cause number 2014-16785, currently
set to begin on August 15, 2016, STAYED, pending resolution of the petition for writ of
mandamus.
     The Court requests real party in interest to file a response to the petition for writ of
mandamus within 14 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: August 12, 2016